severance and change of control AGREEMENT

 

THIS severance and change of control AGREEMENT ("Agreement") is made and entered
into as of September 26, 2001, by and between Provell, Inc., a Minnesota
corporation (the "Company"), and George S. Richards, an individual and resident
of the state of Minnesota ("Executive").

 

RECITALS

 

A.            These Recitals shall be and hereby are incorporated as essential
terms of this Agreement, and describe (i) the general nature and reasons for the
Company's desire to enter into this Agreement and (ii) Executive's rights and
obligations under this Agreement.  Any interpretation or construction of this
Agreement shall be considered in light of these Recitals.

 

B.            Executive is currently the Chairman of the Board of the Company
and is employed as the Company's Chief Executive Officer and, as such, is a key
executive of the Company.

 

C.            The Board of Directors of the Company believes that it is
imperative to diminish the inevitable distraction to Executive that arises by
virtue of the personal uncertainties and risks created by any pending or
threatened Change in Control (as defined herein) of the Company.

 

D.            The Company believes that it is important that it receive certain
assurances with respect to its Confidential Information and Executive's Work
Product (each as defined herein) and that the Company receive certain
protections with respect to Executive's activities following termination of his
employment and is willing to offer Executive the compensation, bonuses and other
benefits set forth in this Agreement in order to obtain such assurances and
protections.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Executive agree as follows:

 

ARTICLE 1

 

definitions

 

1.1           Annual Bonus.  For purposes of this Agreement, "Annual Bonus"
means the greater of (i) $475,000, (ii) the targeted annual bonus amount, as
established by the Board of Directors from time to time, then in effect at the
time a Severance Payment is due under this Agreement or (iii) the average of the
two most recent annual bonuses actually paid to Executive at the time a
Severance Payment is due under this Agreement.

 

1.2           Base Salary.  For purposes of this Agreement, "Base Salary" means
the greater of:  (i) $475,000, (ii) Executive's annual base salary, as
established by the Board of Directors from time to time, then in effect at the
time a Severance Payment is due under this Agreement, or (iii) the average
annual base salary paid to Executive over the twenty-four (24) months preceding
the time a Severance Payment is due under this Agreement calculated by dividing
the total base salary paid to Executive over such twenty-four (24) months by two
(2).

 


1.3           Cause.  For purposes of this Agreement, "Cause" means commission
by Executive of any of the following:  (i) Executive repeatedly fails to perform
substantially the material duties specified for the position to which Executive
has been elected, which failure is willful and deliberate and which failure is
not corrected within 30 days following receipt by Executive of written notice
from the Company’s Board of Directors which notice specifically describes the
actions which the Board of Directors deems to constitute a failure by Executive
to substantially perform his material duties; (ii) Executive engages in conduct
which Executive knows at the time of its commission is materially injurious to
the Company; (iii) Executive is convicted of, or pleads NOLO CONTENDERE to (A)
any felony (other than any felony arising out of negligence), or (B) any crime
or offense involving dishonesty with respect to the Company; or (iv) Executive
knowingly provides materially false information concerning the Company to the
Board of Directors of the Company, any governmental body or regulatory agency or
any lender or other financing source or proposed financing source of the
Company.

 

1.4           Change of Control.  For purposes of this Agreement, "Change of
Control" means:

 

(a)           any "Person" or "Persons" (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (other than the Company, any employee benefit plan of the
Company or any entity which reports beneficial ownership of the Company's
outstanding securities on Schedule l3G pursuant to Regulation Section 240.l3d-l
promulgated under the Exchange Act ) becomes a “Beneficial Owner” (as defined in
Rule 13d-3 and Rule 13d-5 under the Exchange Act), directly or indirectly, of
securities of the Company representing 35% or more of the voting power of all of
the Company's then outstanding securities; or

 

(b)           the sale, transfer, lease, exchange, conveyance or other
disposition (pursuant to a sale of assets, a merger or consolidation or similar
transaction), in one or a series of related transactions, of all or
substantially all of the assets of the Company; or

 

(c)           a merger, consolidation or similar transaction to which the
Company is a party, if the individuals and entities who were shareholders of the
Company, as applicable, immediately prior to the effective date of such merger,
consolidation or similar transaction do not have the same proportionate
ownership of common stock of the surviving corporation immediately following the
effective date of such merger, consolidation or similar transaction;

 

(d)           the adoption by the Company of a plan providing for its
liquidation or dissolution; or

 

(e)           the Continuing Directors (as defined below) cease to constitute a
majority of the Company’s Board of Directors.

 

(f)            Any references in this Agreement to the date or the time of the
Change of Control shall mean:  (i) with respect to subsection (a) above, the
date such Person enters into an agreement or understanding pursuant to which
such Person will as a result of such agreement or understanding become a
beneficial owner of 35% or more of the Company's voting shares; (ii) with
respect to subsections (b) and (c) above, the closing date for such sale of
assets, merger, consolidation or similar transaction; (iii) with respect to
subsection (d) above, the date such plan is approved by the shareholders of the
Company, and (iv) with respect to subsection (e) above, the date on which the
Continuing Directors cease to constitute a majority of the Board of Directors.

 


1.4A        Continuing Directors.  For purposes of this Agreement, “Continuing
Directors” shall mean any person who is a member of the Board of Directors of
the Company, who is not an Acquiring Person (as hereinafter defined) or an
Affiliate or Associate (as hereinafter defined) of an Acquiring Person, or a
representative of an Acquiring Person or of any such Affiliate or Associate, and
who (a) was a member of the Board of Directors on the date of this Agreement as
first written above or (b) subsequently becomes a member of the Board of
Directors, if such person’s initial nomination for election or initial election
to the Board of Directors is recommended or approved by a majority of the
Continuing Directors.  For purposes of this Section 1.4A:  “Acquiring Person”
shall mean any Person who or which, together with all Affiliates and Associates
of such Person, is the Beneficial Owner of 10% or more of the shares of Common
Stock of the Company then outstanding, but shall not include the Company, any
subsidiary of the Company or any executive benefit plan of the Company or of any
subsidiary of the Company or any entity holding shares of Common Stock
organized, appointed or established for, or pursuant to the terms of, any such
plan; and “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b–2 promulgated under the Exchange Act.

 

1.5           Good Reason.  For purposes of this Agreement, "Good Reason" means
termination of Executive’s employment by Executive in the event that the
Company:  (i) ceases to employ Executive as the Company's Chief Executive
Officer; (ii) reduces the scope of Executive's authority or responsibility
without Executive’s consent; (iii) reduces Executive's base salary or the amount
of annual bonus for which Executive is eligible without Executive’s consent,
(iv) materially reduces any other benefits to which Executive is entitled; (v)
requires Executive's principal place of employment to be anywhere other than the
Company's principal executive offices, or there is a relocation of the Company's
principal executive offices outside of the Minneapolis/St. Paul, Minnesota
metropolitan area; or (vi) otherwise fails to perform its obligations under this
Agreement.

 

1.6           Severance Payment.  For purposes of this Agreement, "Severance
Payment" means the amount calculated by multiplying the sum of Executive's Base
Salary plus Annual Bonus by two and adding $593,750 to the product thus
obtained: 

 

(Base Salary + Annual Bonus) x 2 + $593,750 = Severance Payment.

 

1.7           Termination Date.  For purposes of this Agreement, "Termination
Date" means the date on which Executive ceases to be an employee of the Company.

 

ARTICLE 2

 

severance and Phantom appreciation payments

 

2.1           Severance.  The Company shall pay to Executive the Severance
Payment (less appropriate payroll withholding as required by law) upon the
earliest to occur of the following:  (i) a Change of Control (provided Executive
is employed by the Company at the time of the Change of Control), (ii) a
termination of Executive's employment by the Company without Cause, or (iii)
termination of Executive's employment by Executive for Good Reason.

 


2.2           Phantom Appreciation Payment.  In addition to the Severance
Payment, if the Company has a Change of Control during the term of this
Agreement, the Company shall pay to Executive upon such Change of Control a
bonus (less appropriate payroll withholding as required by law) as calculated
below (the "Phantom Appreciation Payment").  Notwithstanding the foregoing,
Executive shall only be entitled to the Phantom Appreciation Payment if
Executive is employed by the Company at the time of the Change of Control or,
within six (6) months prior to such Change of Control, Executive was terminated
by the Company without Cause or Executive terminated his employment for Good
Reason.  The Phantom Appreciation Payment is calculated as follows:

 

•              Tier I Calculation.  In the event the price per share of the
Company's common stock at the time of a Change of Control is less than $4.00,
the Phantom Appreciation Payment will be an amount equal to the sum of
Executive's Base Salary plus Annual Bonus multiplied by 50% (the product thus
obtained to be referred to herein as the "Tier I Balance").

 

•              Tier II Calculation.  In the event the price per share of the
Company's common stock at the time of a Change of Control is equal to or greater
than $4.00 but is less than $5.00, the Phantom Appreciation Payment will be an
amount equal to the sum of Executive's Base Salary plus Annual Bonus multiplied
by 50% (the product thus obtained to be referred to herein as the "Tier II
Balance") plus an amount calculated by multiplying such Tier II Balance by a
fraction, the numerator of which is the difference between the price per share
on the date of the Change of Control and $4.00 and the denominator of which is
$1.00. 

 

•              Tier III Calculation.  Subject to the Ceiling (as defined below),
in the event that the price per share of the Company's common stock at the time
of a Change of Control is equal to or greater than $5.00, the Company shall pay
to Executive a bonus in the amount equal to the sum of Executive's Base Salary
plus Annual Bonus (the sum thus obtained to be referred to herein as the "Tier
III Balance") plus an amount calculated by multiplying 75% of such Tier III
Balance by a fraction, the numerator of which is the difference between the
price per share on the date of the Change of Control and $5.00 and the
denominator of which is $2.00. 

 

•              Ceiling.  In no event will the Phantom Appreciation Payment due
under this Section 2.2 exceed the Tier III Balance multiplied by 1.75 (the
"Ceiling"). 

 

•              Price per Share Calculation.  For purposes of this Section 2.2,
the "price per share" on the date of the Change of Control means the greater of
(i) average closing price of the Company's common stock as reported by the
NASDAQ Stock Market for the ten (10) trading days ending the day immediately
prior to the Change of Control, or (ii) the price per share to be paid for the
Company's common stock by a third party purchaser as set forth in the purchase
or reorganization agreement, if any, that gives rise to the Change of Control.

 


2.3           Disability, and Medical/Dental Coverage; No Unpaid Vacation or
Sick Leave.  In addition to any Severance Payment Executive may be entitled to
receive under Section 2.1 above, and any Phantom Appreciation Payment under
Section 2.2 above, if Executive's employment is terminated upon a change of
control, the Company shall continue to provide to Executive the same disability
and medical/dental coverage provided to Executive immediately prior to the
Executive's Termination Date.  Such coverage shall be provided by the Company at
its sole cost until the second anniversary of the Termination Date.  Executive
may, in his sole discretion, continue health insurance benefits under COBRA laws
in effect on the Termination Date.  Executive acknowledges that the number of
months of health insurance benefits available under this Section 2.3 exceed by
six (6) months the number of required months under current law.  In addition,
Executive shall for 2 years following the Termination Date continue to
participate in the Company’s Executive Medical Reimbursement Plan.  Executive
shall not be deemed to have and shall not be paid for any unpaid vacation or
sick leave upon his termination of employment for any reason, voluntary or
involuntary.

 

2.4           Other Termination Benefits.  In addition to the benefits described
above, upon termination (whether voluntary or involuntary) of Executive’s
employment with the Company, Executive shall be entitled to receive the
following benefits:

 

(a)           The Company shall pay to Executive (i) the full base salary earned
by him and unpaid through the Termination Date, at the rate in effect at the
time written notice of termination (voluntary or involuntary) was given;
provided, however, that such rate shall not be less than $475,000 per year, (ii)
and any amount earned by Executive as a bonus with respect to the fiscal year of
the Company preceding the termination of his employment if such bonus has not
theretofore been paid to Executive.

 

(b)           The Company shall also pay to Executive all legal fees and all
expenses incurred by Executive as a result of such termination of employment
(including without limitation all fees and expenses, if any, incurred by
Executive in successfully seeking to obtain or enforce any right or benefit
provided to Executive by this Agreement whether by arbitration or otherwise);
and

 

(c)           Executive shall not be required to mitigate the amount of any
payment provided for in this Section 2.4 by seeking other employment or
otherwise.  The amount of any payment or benefit provided in this Section 2.4
shall not be reduced by any compensation earned by Executive as a result of any
employment by another employer.

 

For the avoidance of doubt, Executive acknowledges that the Company shall be
under no obligation to provide Executive with an automobile or an automobile
allowance at any time after the Termination Date pursuant to any term of this
Agreement.

 

2.5           Payment.  All amounts due under Sections 2.1, 2.2, 2.3 and 2.4 of
this Agreement shall be paid to Executive no later than the close of business on
the earlier to occur of the Termination Date or the date of the Change of
Control.

 


ARTICLE 3

 

certain additional payments by the company

 

3.1           Gross-Up Payment.  Anything to the contrary notwithstanding, in
the event it shall be determined that any payment, distribution or benefit made
or provided by the Company to or for the benefit of Executive (whether pursuant
to this Agreement or otherwise) (a "Payment"), would be subject to the excise
tax imposed by Section 4999 of the Internal Revenue Code of 1986, as amended
(the "Code"), or any interest or penalties with respect to such excise tax (such
excise tax, together with any such interest and penalties, being collectively
referred to as the "Excise Tax"), then the Company shall pay Executive in cash
an amount (the "Gross-Up Payment") such that, after payment by Executive of all
taxes (including any payroll or FICA taxes, and any interest or penalties
imposed with respect to all such taxes), including but not limited to income
taxes, determined at the maximum effective rate applicable thereto (and any
interest and penalties imposed with respect thereto), and the Excise Tax imposed
upon the Gross-Up Payment, Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed on the Payments. An example of the calculation
of the Gross-Up Payment is attached hereto as Exhibit A.

 

3.2           Determination of Gross-Up Payment.  Subject to Section 3.3, all
determinations required to be made under this Article 3, including whether a
Gross-Up Payment is required and the amount of the Gross-Up Payment, shall be
made by the firm of independent public accountants selected by the Company to
audit its financial statements for the year immediately preceding the Change in
Control (the "Accounting Firm").  The Accounting Firm shall provide detailed
supporting calculations to the Company and Executive within thirty (30) days
after the Termination Date.  In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
in Control, Executive may appoint another nationally recognized accounting firm
to make the determinations required under this Article 3 (which accounting firm
shall then be referred to as the "Accounting Firm").  All fees and expenses of
the Accounting Firm in connection with the work it performs pursuant to this
Article 3 shall be promptly paid by the Company.  Any Gross-Up Payment (as
determined pursuant to this Article 3) shall be paid by the Company to Executive
within five (5) days of the receipt of the Accounting Firm's determination.  If
the Accounting Firm determines that no Excise Tax is payable by Executive, it
shall furnish Executive with a written opinion that failure to report the Excise
Tax on Executive's applicable federal income tax return would not result in the
imposition of a negligence or a similar penalty.  Any determination by the
Accounting Firm shall be binding upon the Company and Executive.  As a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm, it is possible that Gross-Up
Payments which will not have been made by the Company should have been made
("Underpayment").  In the event that the Company exhausts its remedies pursuant
to Section 3.3, and Executive is thereafter required to make a payment of Excise
Tax, the Accounting Firm shall promptly determine the amount of the Underpayment
that has occurred and any such Underpayment shall be paid by the Company to
Executive within five (5) days after such determination.

 


3.3           Contest.  Executive shall notify the Company in writing of any
claim made by the Internal Revenue Service that, if successful, would require
the Company to pay a Gross-Up Payment.  Such notification shall be given as soon
as practicable but no later than ten (10) business days after Executive knows of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid.  Executive shall not pay such
claim prior to the expiration of the 30-day period following the date on which
Executive gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due).  If the
Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive shall:

 

(a)           give the Company any information reasonably requested by the
Company relating to such claim;

 

(b)           take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, without
limitation, accepting legal representation with respect to such claim by an
attorney selected, and paid, by the Company and reasonably acceptable to
Executive;

 

(c)           cooperate with the Company in good faith in order to effectively
contest such claim; and

 

(d)           permit the Company to participate in any proceedings relating to
such claim, provided that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses.  Without limitation on the foregoing provisions
of this Section 3.3, the Company shall control all proceedings taken in
connection with such contest.  At its sole option, the Company may pursue or
forego any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of such claim and may either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner.  Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine, provided that if the Company directs Executive to pay such claim and
sue for a refund, the Company shall advance the amount of such payment to
Executive, on an interest-free basis, from any Excise Tax or income tax,
including interest or penalties with respect thereto, imposed with respect to
such advance or with respect to any imputed income with respect to such advance,
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of Executive with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount.  Furthermore, the Company's control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder, and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

 


3.4           Refund.  If, after the receipt by Executive of an amount advanced
by the Company pursuant to Section 3.3, Executive becomes entitled to receive
any refund with respect to such claim, Executive shall (subject to the Company's
complying with the requirements of Section 3.3) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto).  If, after the receipt by Executive of an amount
advanced by the Company pursuant to Section 3.3, a determination is made that
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify Executive in writing of its intent to contest such
denial of refund prior to the expiration of thirty (30) days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

 

ARTICLE 4

 

TERM and survival; NOTICES TO EXECUTIVE

 

4.1           Term and Survival.  The Company's obligation under Article 2 to
pay a Severance Payment upon a Change of Control and pay a Phantom Appreciation
Payment upon a Change of Control shall terminate on the third anniversary date
of this Agreement, provided, however, to the extent any such obligation arose on
or prior to such third anniversary date due to a Change of Control occurring on
or prior to the third anniversary date and such obligation remains unperformed
on the third anniversary date, such obligation shall survive.  The Company's
obligation to continue certain benefits under Section 2.3 or pay a Severance
Payment under Section 2.1 upon a termination without Cause or termination for
Good Reason shall survive indefinitely.  The rights and obligations of the
parties with respect to Articles 5, 6 and 7 shall survive for the periods set
forth in Articles 5, 6 and 7.

 

4.2           Notices to Executive.  All notices to Executive alleging any
breach of any term of this Agreement or purporting to terminate Executive’s
employment with the Company shall be in writing, addressed to Executive, labeled
“Personal and Confidential,” and sent to the address set forth for Executive in
Section 10.9 hereof.  Any such notice shall describe, with particularity, the
conduct of Executive forming the basis for such alleged breach or termination of
employment.  All such notices shall become effective on the 30th day following
delivery thereof to Executive if Executive has not substantially cured the
conduct identified in such notice.

 

ARTICLE 5

 

PROTECTION OF TRADE SECRETS AND

CONFIDENTIAL information

 

5.1           Covenant to Protect Confidential Information.  Executive
acknowledges that in connection with Executive's employment by the Company,
Executive will be brought into contact with Confidential Information (as defined
below), and Executive and the Company agree that in consideration of the
covenants of the Company pursuant to this Agreement that upon a Change of
Control, termination by the Executive for Good Reason, or termination with
Cause:

 


(a)           Executive will not disclose to any person or entity any
Confidential Information after the Termination Date, except to employees of the
Company who, in the reasonable judgment of Executive need such information for
the performance of their duties, and attorneys, accountants or other
representatives of the Company as may be necessary or appropriate in the
ordinary course of performing Executive's duties as an executive of the Company,
or otherwise with the Company's express prior written consent.

 

(b)           Executive will not disclose or transfer any Confidential
Information to any third party without the express prior written consent of the
Company (which consent shall not be unreasonably hindered or delayed), except
that Executive may make such disclosures to third parties:  (i) in the ordinary
course of conducting the business of the Company, (ii) subject to a
confidentiality agreement in form and substance reasonably acceptable to the
Company and (iii) in compliance with orders, rules or regulations of judicial,
regulatory or self-regulatory organizations having jurisdiction over either the
Company or Executive.

 

(c)           Executive will deliver to the Company promptly on the Termination
Date, or at any other time that the Company may so request, all memoranda,
notes, records (including electronic data records), reports and other documents
(and all copies thereof) relating to the Confidential Information which he may
then possess or have within his control.

 

(d)           For purposes of this Agreement, "Confidential Information" means
any information which is proprietary or unique to the business of the Company,
including but not limited to trade secret information, matters of a technical
nature such as processes, devices, techniques, data and formulas, research
subjects and results, marketing methods, plans and strategies, operations,
products, revenues, expenses, profits, sales, key personnel, customers,
suppliers, pricing policies, any information concerning the marketing and other
business affairs and methods of the Company which is not readily available in
the Company's industry, and any information the Company has indicated to
Executive in an unambiguous writing is confidential.

 

5.2           Termination of Obligation of Confidentiality.  The confidentiality
obligations imposed by Section 5.1 shall cease to apply to Confidential
Information after the EARLIEST of the date on which the Confidential Information
which has been treated by the Company as Confidential Information: (i) was known
to Executive before it was obtained from the Company; (ii) was publicly
available on the date of first receipt from the Company; (iii) has become
generally known to the public in the United States through no fault of
Executive; (iv) has been disclosed to Executive free of any obligation of
confidentiality by a third party who, to the knowledge of Executive, has the
right to disclose the same and did not derive the information from the Company;
or (v) was independently developed by Executive without the use of the
Confidential Information; provided that, with respect to clauses (i), (iv) and
(v) only, such date must be established through Executive providing the Company
with written evidence clearly establishing such exception.

 


5.3           Survival of Covenants.  The obligations of this Article 5 shall
indefinitely survive the termination of Executive's employment with the Company
and shall be binding upon any and all of Executive's assigns, executors,
administrators and other legal representatives.  However, notwithstanding
anything to the contrary in this Agreement, if the Company either breaches any
covenant to pay or provide benefits to Executive under Article 2 hereof, whether
before or after the Termination Date, in addition to all other remedies in
equity or at law which Executive may otherwise be entitled to pursue, the
Executive’s obligations under this Article 5 shall terminate and be of no
further force or effect if such breach has not been cured by the Company within
five (5) calendar days after the date of such breach.  The Company understands
and agrees that such termination under such circumstances is reasonable and will
not be deemed to be an election of remedies by Executive, and that Executive
shall be entitled to pursue all amounts and benefits owed to him under Article 2
thereafter.

 

ARTICLE 6

 

work product

 

6.1           Work Product. Executive acknowledges that Work Product (as defined
below) belongs solely to the Company upon a Change of Control, termination by
the Executive for Good Reason, or termination with Cause:

 

(a)           At the request of the Company, Executive shall (i) assign  to the
Company all of his ownership in and rights to such Work Product, and (ii) assist
the Company, at the Company’s expense, as requested during and after employment
to evidence, perfect and enforce the rights of the Company in and ownership of
such Work Product by promptly executing and delivering to the Company, the
necessary written instruments and by performing such other acts as may be
necessary, in the opinion of the Company, so as to enable the Company to obtain
and maintain patent, copyright or other intellectual property rights in such
Work Product and so as to vest the entire right and title thereto in the
Company.

 

(b)           Pursuant to the provisions of Minn. Stat. Section 181.78, the
Company hereby notifies Executive that this Section 6.1 does not apply to an
invention for which no equipment, supplies, facility or trade secret information
of the Company was used and which was developed entirely on Executive's own
time, and (i) which does not relate (A) directly to the business of the Company,
or (B) to the Company's actual or demonstrably anticipated research or
development, or (ii) which does not result from any work performed by Executive
for the Company.

 

(c)           For purposes of this Agreement, "Work Product" means all
inventions, creations, innovations, improvements, technical information,
systems, software developments, methods, designs, analyses, drawings, reports,
service marks, trademarks, tradenames, logos and all similar or related
information (whether patentable or unpatentable) which relate to the Company's
actual or anticipated business, research and development or existing or future
products or services which are conceived, developed or made by Executive
(whether or not during usual business hours and whether or not alone or in
conjunction with any other person) while employed by the Company (including
those conceived, developed or made prior to the date of this Agreement),
together with all patent applications, letters patent, trademark, tradename and
service mark applications or registrations, copyrights and reissues thereof that
may be granted for or upon any of the foregoing.

 


6.2           Survival of Covenants.  The obligations of this Article 6 shall
indefinitely survive the termination of Executive's employment with the Company
with respect to inventions or other discoveries conceived or otherwise developed
during Executive's employment and shall be binding upon any and all of
Executive's assigns, executors, administrators and other legal representatives. 
However, notwithstanding anything to the contrary in this Agreement, if the
Company either breaches any covenant to pay or provide benefits to Executive
under Article 2 hereof, whether before or after the Termination Date, in
addition to all other remedies in equity or at law which Executive may otherwise
be entitled to pursue, the foregoing Work Product covenant shall terminate and
be of no further force or effect if such breach has not been cured by the
Company within five (5) calendar days after the date of such breach.  The
Company understands and agrees that such termination under such circumstances is
reasonable and will not be deemed to be an election of remedies by Executive,
and that Executive shall be entitled to pursue all amounts and benefits owed to
him under Article 2 thereafter.

 

ARTICLE 7

 

NONCOMPETITION, NONSOLICITATION AND NONDISPARAGEMENT

 

7.1           Noncompetition, Nonsolicitation and Nondisparagement.  Executive
acknowledges and agrees with the Company that, during the course of Executive's
employment with the Company, Executive has had and will continue to have the
opportunity to develop relationships with existing employees, customers and
other business associates of the Company, which relationships constitute
goodwill of the Company, and Executive acknowledges and agrees that the Company
would be irreparably damaged if Executive were to take actions that would damage
or misappropriate such goodwill.  Executive accordingly covenants and agrees
that upon a Change of Control, termination by the Executive for Good Reason or
termination with Cause:

 

(a)           Executive acknowledges that the Company currently conducts
throughout the United States (the "Territory") the Membership/Enhancement
Services Business, as defined below. Accordingly, in consideration of the
covenants of the Company pursuant to this Agreement, from the date hereof until
the first anniversary of Executive's Termination Date (the "Noncompete Period"),
Executive shall not, directly or indirectly, engage in, assist, give or lend
funds to or otherwise finance, be employed by or consult with, or have a
financial or other interest in, any “Competitor” (as defined below) which
engages in the Membership/Enhancement Services Business, whether for or by
himself or as an independent contractor, agent, stockholder, partner or joint
venturer with any such Competitor, provided that the aggregate ownership by
Executive of no more than two percent of the outstanding equity securities of
any person, including any Competitor, which securities are traded on a national
or foreign securities exchange, quoted on the Nasdaq Stock Market or other
automated quotation system shall not be deemed to be giving or lending funds to,
otherwise financing or having a financial interest in a Competitor.  As used
herein, the term, “Competitor” means those persons identified on Exhibit B
hereto and any company or any business unit of any company that receives more
than 75% of its annual revenues engaging in the Membership/Enhancement Services
Business.  Also, as used herein, Membership/Enhancement Services Business means
the sale or marketing of memberships to clubs for which club members/customers
pay an annual membership fee which fee is automatically renewed unless the
customer cancels his/her/its membership.

 


(b)           Executive covenants and agrees that during the Noncompete Period,
Executive will not, directly or indirectly, either for himself or for any other
person (i) solicit or initiate contact with any employee of the Company, or any
former employee of the Company whose employment with the Company terminated
within six months of such solicitation or contact, for the purpose of employing
such individual, or (ii) make any disparaging statements concerning the Company
or its officers, directors or employees, to any lessor, lessee, vendor,
supplier, customer, distributor, employee, consultant or other business
associate of the Company, as such relationship relates to the Company's conduct
of the Membership/Enhancement Services Business.  Notwithstanding the foregoing,
this Section 7.1(b) does not prohibit or restrict communicating with or hiring
employees or former employees of the Company who first initiate contact with
Executive or who respond to a general public solicitation of employment such as
a newspaper advertisement.

 

(c)           Executive understands that the foregoing restrictions may limit
Executive's ability to earn a livelihood in a business similar to the business
of the Company, but Executive nevertheless believes that Executive has received
and will receive sufficient consideration and other benefits as provided
hereunder to clearly justify such restrictions which, in any event (given
Executive's education, skills and ability), Executive does not believe would
prevent him from otherwise earning a living.

 

(d)           Notwithstanding anything to the contrary in this Agreement, if the
Company either breaches any covenant to pay or provide benefits to Executive
under Article 2 hereof, whether before or  after the Termination Date, in
addition to all other remedies in equity or at law which Executive may otherwise
be entitled to pursue, the foregoing noncompetition, nonsolicitation and
nondisparagement covenants shall  terminate and be of no further force or effect
if such breach has not been cured by the Company within five (5) calendar days
after the date of such breach.  The Company understands and agrees that such
termination under such circumstances is reasonable and will not be deemed to be
an election of remedies by Executive, and that Executive shall be entitled to
pursue all amounts and benefits owed to him under Article 2 thereafter.

 


ARTICLE 8

 

remedies

 

8.1           Remedies.  In the event of the violation or threatened violation
by Executive of any of the covenants contained in this Agreement, in addition to
any other remedy available in law or in equity, the Company shall have (i) the
right and remedy of specific enforcement, including injunctive relief, it being
acknowledged and agreed that any such violation or threatened violation may
cause irreparable injury to the Company and that monetary damages will not
provide an adequate remedy, (ii) the right and remedy to withhold any payments
or benefits required to be made or provided to Executive hereunder upon the
material and continuing violation by Executive of any provisions of Articles 5,
6 or 7 hereof, but without limiting Executive's obligations under Articles  5 or
6 hereof, provided that all such payments shall be promptly paid over to
Executive if the arbitrators referenced in Article 9 hereof determines that
Executive did not violate such provisions, and (iii)the right to any and all
damages available as a matter of law.

 

8.2           Reformation.  In furtherance and not in limitation of the
foregoing, should any duration or geographical restriction on business
activities covered under this Agreement or any other provision of this Agreement
be found by any court of competent jurisdiction to be less than fully
enforceable due to its breadth of restrictiveness or otherwise, Executive and
the Company intend that such court will enforce this Agreement to the full
extent that the court may find permissible by construing such provisions to
cover only that duration, extent or activity which may be enforceable. 
Executive and the Company acknowledge the uncertainty of the law in this respect
and intend that this Agreement will be given the construction that renders its
provisions valid and enforceable to the maximum extent permitted by law.

 

ARTICLE 9

 

arbitration

 

In the event of a dispute between the Company and Executive regarding either
party's failure to comply with the covenants contained in this Agreement, it is
the intention of the parties that the dispute shall be resolved as expeditiously
as possible, consistent with fairness to both sides.  Accordingly, any such
matters shall be resolved by binding private arbitration before a single
arbitrator.  Within thirty (30) days of receipt of such notice by the opposing
party, the parties shall meet in good faith to appoint a disinterested
arbitrator.  In the event the parties cannot agree upon the neutral arbitrator
within ten (10) days after their appointment, then the neutral arbitrator shall
be appointed by the Chief Judge of Hennepin County (Minnesota) District Court. 
Any arbitration proceeding conducted hereunder shall be in the City of
Minneapolis and shall follow the procedures set forth in the Rules of Commercial
Arbitration of the American Arbitration Association, and both sides shall
cooperate in as expeditious a resolution of the proceeding as is reasonable
under the circumstances.  The arbitrator shall apply the law of the State of
Minnesota.  The arbitrator shall have the power to enter any relief he or she
deems fair and just on any claim, including interim and final equitable relief,
along with any procedural order that is reasonable under the circumstances.  Any
award rendered by any such arbitrator, may be filed and a judgment obtained in
any court having jurisdiction over the parties unless the relief granted in the
award is delivered within ten (10) days of the award.  Either party may request
arbitration by written notice to the other party.

 


ARTICLE 10

 

miscellaneous

 

10.1         No Funding of Severance.  Nothing contained in this Agreement or
otherwise shall require the Company to segregate, earmark or otherwise set aside
any funds or other assets to provide for any payments required to be made under
Articles 2 or 3 hereof, and the rights of Executive to any benefits hereunder
shall be solely those of a general, unsecured creditor of the Company.

 

10.2         Beneficiaries.  In the event of Executive's death, any amount or
benefit payable or distributable to him pursuant to this Agreement shall be paid
to the beneficiary designated by Executive for such purpose in the last written
instrument received by the Company prior to Executive's death, if any, or, if no
beneficiary has been designated, to Executive's estate, but such designation
shall not be deemed to supersede any beneficiary designation under any benefit
plan of the Company.

 

10.3         Governing Law; Jurisdiction.  This Agreement shall be construed,
interpreted and enforced according to the statutes, rules of law and court
decisions of the State of Minnesota without regard to conflict of law
provisions.  Executive hereby submits to the jurisdiction of, and waives any
venue objections against, the State of Minnesota and the federal courts of the
United States located in such state in respect of all actions arising out of or
in connection with this Agreement, and Executive consents to the personal
jurisdiction of such courts for such purposes.

 

10.4         Assignment and Survival.  This Agreement is binding upon the
Company and Executive and their permitted successors and assigns.  The
obligations of Articles 5, 6, 7, 8, 9 and 10 of this Agreement will survive the
termination of Executive's employment with the Company.  The services rendered
by Executive to the Company under this Agreement are personal in nature and,
therefore, Executive may not delegate Executive's duties or obligations under
this Agreement.  The Company may assign its rights and delegate its duties and
obligations under this Agreement, with Executive’s prior written consent (which
may given or withheld in Executive’s sole discretion).

 

10.5         No Waiver.  The failure of either the Company or Executive to
object to any conduct or violation of any of the covenants made by the other
under this Agreement will not be deemed a waiver of any rights or remedies.  No
waiver of any right or remedy arising under this Agreement will be valid unless
set forth in an appropriate writing signed by both the Company and Executive. 
This Agreement shall not give Executive any right to be employed for any
specific time or limit the Company's right to terminate Executive's employment
at any time, with or without Cause.  This Agreement shall not be deemed an
employment agreement and Executive may terminate his employment with the Company
at any time.

 

10.6         Modification.  This Agreement supersedes and replaces any and all
prior and written understandings, if any, between the parties relating to the
subject matter of this Agreement, including any previous employment contract
which is hereby revoked.  The parties agree that this Agreement and the Exhibit
attached hereto (a) set forth the entire understanding and agreement between the
parties with respect to the subject matter of this Agreement and (b) is the
complete and exclusive statement of the terms and conditions thereof, and there
are no other written or oral agreements in regard to the subject matter of this
Agreement.  This Agreement shall not be changed or modified except by a written
document signed by the parties hereto.

 


10.7         Unique Nature of Agreement.  The covenants made in, and the rights
conveyed by, this Agreement are of a unique and special nature to each of the
parties hereto.  Any violation of this Agreement by either party may result in
immediate and irreparable harm to the other party hereto.  In such event, each
party acknowledges that this Agreement entitles the other to an injunction or
decree of specific performance from a court of equity in addition to other
rights or remedies which the such party may have at law or in equity.  Each
party hereto hereby waives the right to assert the defense that any such breach
or violation can be adequately compensated in damages and in an action at law.

 

10.8         Severability.  The covenants, provisions, and sections of this
Agreement are severable.  Subject to the last sentence of this Section 10.8, if
any portion of this Agreement is held to be unlawful or unenforceable, the same
will not affect any other portion of this Agreement, and the remaining terms and
conditions or portions thereof will remain in full force and effect.  Subject to
the last sentence of this Section 10.8, this Agreement will be construed in such
case as if such unlawful or unenforceable portion had never been contained in
this Agreement, in order to effectuate the intentions of the Company and
Executive in executing this Agreement.  If, at any time, any term or provision,
or portion thereof, of Articles 2 or 3 is held to be unlawful or unenforceable,
the Company agrees to take such actions and to enter into such other agreements
or understandings with or for the benefit of Executive as are necessary, in
Executive’s judgment, to provide Executive with substantially the same benefits
as are set forth in such Articles; if the Company does not do so, for any
reason, then the parties understand that Articles 5,6, 7 and 8 shall be of no
further force or effect.

 

10.9         Notices.  All notices, demands and other communications provided
for hereunder shall be in writing and shall be given either by personal
delivery, via facsimile transmission (receipt telephonically confirmed), by
nationally recognized overnight courier (prepaid), or by certified or registered
first class mail, postage prepaid, return receipt requested, sent to each party
at its/his address as set forth below or such other address or in such other
manner as may be designated by such party in written notice to each of the other
parties.  All such notices, demands and communications shall be effective when
personally delivered, one (1) business day after delivery to the overnight
courier, upon telephone confirmation of facsimile transmission or upon receipt
after dispatch by mail to the party to whom the same is given or made:

 


 

If to Executive:

 

George S. Richards

 

 

13916 Emerald Ridge

 

 

Minnetonka, MN  55305

 

 

 

If to the Company:

 

Provell, Inc.

 

 

301 Carlson Parkway, Suite 201

 

 

Minnetonka, MN  55305

 

 

 

 

 

Attention:  Chief Financial Officer

 

IN WITNESS WHEREOF the following parties have executed the above instrument the
day and year first above written.

 

 

Provell, Inc.

 

 

 

By

 

 

Name

 

 

Its

 

 

 

 

EXECUTIVE:

 

 

 

George S. Richards

 


exhibit a

 

gross-up payment calculation

 

Pursuant to Article 3 of the Severance and Change of Control Agreement to which
this Exhibit A is attached (the “Agreement”), a gross-up payment shall be paid
to the Executive by the Company within the time period specified in the
Agreement for the amount of excise tax incurred by the Executive as a result of
Internal Revenue Code Section 4999.  The following is an example of the result
intended by Article 4 3 of the Agreement.

Definition of terms:

 

G=           Gross-up payment due,

P=           Amount of the parachute payment,

B=           Base amount,

R=           Aggregate applicable Federal and State (net of Federal benefit)
income tax rate,

.2=           20% tax rate imposed by Internal Revenue Code Section 4999

 

Example assumptions:

 

G=           X,

P=           $2,000,000,

B=           $500,000, and

R=           .45

 

Based upon the assumptions listed, the gross-up payment is calculated as
follows:

 

G=           (.2P - .2B) / (.8-R)

G=           [(.2($2,000,000) - .2($500,000)] / (.8 - .45)

G=           ($400,000 - $100,000) / .35

G=           $300,000 / .35

G=           $857,143

 


EXHIBIT B

 

LIST OF COMPETITORS

 

Memberworks, Inc.

 

Cendant’s Membership Services Business Unit, known as Trilegiant

 

Encore Marketing International Inc.

 

Signature Marketing Group, Inc., currently owned by GE Financial Advisors

 

Brand Direct Marketing, Inc.

 

Eubiquity, currently owned by West Teleservices, Inc.

 

Metris Companies, Inc.